Birdsong, Chief Judge.
Cleveland Hayes was convicted upon his plea of guilty of illegally entering an auto (from which he stole a television set). In view of his plea of guilty, the State nol prossed a charge of simple battery and auto theft. He was sentenced to five years with two to serve and also suffered a revocation of parole. Against the advice of his counsel upon an assessment of frivolousness, Hayes has insisted upon his right to appeal. Held:
Our review of the brief record and transcript discloses the trial judge carefully inquired of Hayes as to whether he fully understood the nature of his acts, and as to whether he freely and voluntarily entered the guilty plea, and as to whether he had had his rights explained to him by his counsel. To all these inquiries by the court Hayes replied in the affirmative. The evidence before the court was amply sufficient to authorize this court to find that Hayes has not been denied any of his rights, and that he fully understood and freely and voluntarily entered his plea of guilty. We find no error in the providency of the plea, the entry of the finding of the court, or the sentence imposed as a result of the verdict of guilty. See Polk v. Holland, 229 Ga. 169 (1) (190 SE2d 35).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.

Hobart M. Hind, District Attorney, Melodie B. Swartzbaugh, Assistant District Attorney, for appellee.